DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 24 February 2022.  The 
No claims have been cancelled or added via the amendment.  Therefore, claims 1-15 remain pending in the application.  Of these, claims 1, 6 and 11 are independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6584559 B1 (“HUH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 11 and 1, HUH discloses a memory control circuit unit, and a corresponding execution method of a firmware code for a memory storage device (e.g., including Figs. 1 and 3), comprising: 
a read only memory (e.g., including 50 in Fig. 1), configured to store a firmware code (e.g., including 42, 46 in Fig. 1); 
(e.g., including 56, 22 in Fig. 1), configured to store reference information (e.g., associated with 54 in Fig. 1, with reference to column 3, lines 53-60 “the new firmware [54] can be first downloaded into RAM 22, verified, and if valid copied into nonvolatile memory” and “Alternatively, the new firmware [54] can be copied directly to nonvolatile memory and verified”; also, with reference to 228, 232 in Fig. 3); 
a memory control circuit (e.g., to control the operation of Fig. 3), coupled to the read only memory and the reference memory (including 50, 56, 22 in Fig. 1), 
wherein the memory control circuit is configured to execute the firmware code in the read only memory (e.g., with reference to 200, 204, 208, 212 in Fig. 3, associated with 42, 46 in Fig. 1), 
after executing a first part of the firmware code (e.g., with reference to 204 in Fig. 3, associated with 42 in Fig. 1), the memory control circuit is further configured to query the reference information in the reference memory (e.g., with reference to 228, 232 in Fig. 3) according to index information in the firmware code (e.g., with reference to 208, 212 in Fig. 3, the firmware version information and its validation information associated therewith as a form of indexing different firmware codes/ programs, given its broadest reasonable interpretation, in the absence of further distinguishing details in the claim; also, with reference to column 2, lines 19-40, the validation flag/ counter information and the boot code therein included as part of the firmware code), and 
the memory control circuit is further configured to determine, according to the reference information, to continuously execute a second part of the firmware code (e.g., with reference to 230 in Fig. 3, associated with 46 in Fig. 1, according to the NO information of 232 in Fig. 3) or (e.g., with reference to 236 in Fig. 3, associated with 54 in Fig. 1, according to the YES information of 232 in Fig. 3), so as to complete a startup procedure (i.e., Fig. 3), wherein the reference information (associated with 54 in Fig. 1) and the replacement program code (associated with 54 in Fig. 1) are stored in the reference memory (including 56, 22 in Fig. 1).

Regarding claims 13 and 3, HUH discloses the memory control circuit unit according to claim 11 and the execution method of the firmware code according to claim 1, wherein the reference memory comprises a random access memory (e.g., with reference to column 3, lines 53-56 “the new firmware [54] can be first downloaded into RAM 22, verified, and if valid copied into nonvolatile memory”; also, EEPROM 56 in Fig. 1 is randomly accessible memory).

Regarding claims 14 and 4, HUH discloses the memory control circuit unit according to claim 11 and the execution method of the firmware code according to claim 1, wherein an operation/ step of determining, according to the reference information, to continuously execute the second part of the firmware code or switch to execute the replacement program code in the reference memory comprises: 
if the reference information comprises first identification information (e.g., associated with the NO information of 232 in Fig. 3), continuously executing the second part of the firmware code after executing the first part of the firmware code (e.g., with reference to 230 in Fig. 3, associated with 46 in Fig. 1); and 
if the reference information comprises second identification information (e.g., associated with the YES information of 232 in Fig. 3), switching to execute the replacement program code in the reference memory (with reference to 236 in Fig. 3, associated with 54 in Fig. 1) after executing the first part of the firmware code (with reference to 204 in Fig. 3, associated with 42 in Fig. 1).

Regarding claims 15 and 5, HUH discloses the memory control circuit unit according to claim 11 and the execution method of the firmware code according to claim 1, wherein the startup procedure comprise turning on or waking up the memory storage device (e.g., with reference column 4, lines 23-25 “the boot sequence of FIG. 3 is initiated 200 (i.e., the system is rebooted). During the reboot…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6584559 B1 (“HUH”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding independent claim 6, HUH discloses a memory storage device, comprising: 
a rewritable non-volatile memory module (e.g., including 26 in Fig. 1); and 
a memory control circuit unit (e.g., to control the operation of Fig. 3), coupled to the rewritable non-volatile memory module (including 26 in Fig. 1), 
wherein the memory control circuit unit is configured to execute (e.g., with reference to 200, 204, 208, 212 in Fig. 3) a firmware code (e.g., including 42 and 46 in Fig. 1) in a read only memory (e.g., including 50 in Fig. 1), 
after executing a first part of the firmware code (e.g., with reference to 204 in Fig. 3, associated with 42 in Fig. 1), the memory control circuit unit is further configured to query (e.g., e.g., with reference to 228, 232 in Fig. 3) reference information (e.g., associated with 54 in Fig. 1) in a reference memory (e.g., including 56, 22 in Fig. 1, with reference to column 3, lines 53-60 “the new firmware [54] can be first downloaded into RAM 22, verified, and if valid copied into nonvolatile memory” and “Alternatively, the new firmware [54] can be copied directly to nonvolatile memory and verified”) according to index information in the firmware code (e.g., with reference to 208, 212 in Fig. 3, the firmware version information and its validation information associated therewith as a form of indexing different firmware codes/ programs, given its broadest reasonable interpretation, in the absence of further distinguishing details in the claim; also, with reference to column 2, lines 19-40, the validation flag/ counter information and the boot code therein included as part of the firmware code), and 
the memory control circuit unit is further configured to determine, according to the (e.g., with reference to 230 in Fig. 3, associated with 46 in Fig. 1, according to the NO information of 232 in Fig. 3) or switch to execute a replacement program code in the reference memory (e.g., with reference to 236 in Fig. 3, associated with 54 in Fig. 1, according to the YES information of 232 in Fig. 3), so as to complete a startup procedure (i.e., Fig. 3), wherein the reference information (associated with 54 in Fig. 1) and the replacement program code (associated with 54 in Fig. 1) are stored in the reference memory (including 56, 22 in Fig. 1).
HUH does not expressly disclose a host interface configured to couple to a host system and coupled to the memory control circuit unit.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to couple the memory control circuit unit of HUH to a host interface configured to couple to a host system, since such host interface coupled to a host system (such as a laptop, tablet, smartphone, etc.) and to a memory control unit, was common and well known in the art, in order to effectively store and retrieve host system data to and from the memory module (such as that of HUH).

Regarding claims 12, 2 and 7, HUH discloses the memory control circuit unit according to claim 11 and the execution method of the firmware code according to claim 1, and, as modified above (with reference to the rejection of claim 6), the memory storage device according to claim 6, but does not disclose that the reference memory comprises an electronic fuse structure.
(e.g., nonpermanent writeable ROM 56 in Fig. 1) with an electronic fuse structure (e.g., an electrically programmable eFuse ROM, PROM, etc., which is initially a nonpermanent writeable ROM), since use of such electronic fuse structure for a nonpermanent writeable ROM was common and well known in the art, in order to provide inter alia convenient post-production programming capability.

Regarding claim 8, HUH, as modified above (with reference to the rejection of claim 6), discloses the memory storage device according to claim 6, wherein the reference memory comprises a random access memory (e.g., with reference to column 3, lines 53-56 “the new firmware [54] can be first downloaded into RAM 22, verified, and if valid copied into nonvolatile memory”; also, EEPROM 56 in Fig. 1 is randomly accessible memory).

Regarding claim 9, HUH, as modified above (with reference to the rejection of claim 6), discloses the memory storage device according to claim 6, wherein an operation of determining, according to the reference information, to continuously execute the second part of the firmware code or switch to execute the replacement program code in the reference memory comprises: 
if the reference information comprises first identification information (e.g., associated with the NO information of 232 in Fig. 3), continuously executing the second part of the firmware code after executing the first part of the firmware code (e.g., with reference to 230 in Fig. 3, associated with 46 in Fig. 1); and 
(e.g., associated with the YES information of 232 in Fig. 3), switching to execute the replacement program code in the reference memory (with reference to 236 in Fig. 3, associated with 54 in Fig. 1) after executing the first part of the firmware code (e.g., with reference to 204 in Fig. 3, associated with 42 in Fig. 1).

Regarding claim 10, HUH, as modified above (with reference to the rejection of claim 6), discloses the memory storage device according to claim 6, wherein the startup procedure comprise turning on or waking up the memory storage device (e.g., with reference column 4, lines 23-25 “the boot sequence of FIG. 3 is initiated 200 (i.e., the system is rebooted). During the reboot…”).


Response to Arguments
Applicant’s arguments in Remarks, filed 24 February 2022, have been considered.
First, it appears that the added limitation in each of the independent claims is substantially recited earlier in each claim.  For example, claim 1 in lines 5-6 recites “reference information in the reference memory” and in lines 8-9 “a replacement program code in the reference memory”, implying that the reference information and the replacement program code are stored in the reference memory.  Claims 6 and 11 also recite substantially the same limitations.
Starting at the bottom of page 8 through the top half of page 9 of Remarks, the applicant 
In the interview, the Office constructed the "208" of HUH (Figure 3, step 208) as the "reference information" of claim 1. but the applicant respectfully disagrees. … Referring to Figs.1,3and col.3 lines26-40, 51-60 of HUH, HUH discloses "validation flag 34 is set 104 to "EMPTY" to denote that nonvolatile memory contains no new firmware", HUH discloses whether the new FW exists is indicated by the validation flag 34. Furthermore the validation flag 34 is in the validator30 which is outside the nonpermanent ROM 56, in other words, the validation flag 34 is not stored in nonpermanent ROM 56 together with the new firmware54. 

In response, the limitation “querying reference information in the reference memory” in amended claim 1 (and similarly in amended claims 6 and 11) is broadly recited, and thus, in the absence of further distinguishing details in the claim, is referenced with the steps 228 and 232 in Fig. 3 of HUH in the rejection of amended claim 1 above.  As such, “reference information” in the claim is associated with the checksum information of the new firmware 54 in Fig. 1 of HUH, with reference to the steps 228 and 232 in Fig. 3 of HUH.  
Therefore, as recited in amended claim 1 (and similarly in amended claims 6 and 11), the new firmware 54 in Fig. 1 of HUH (corresponding to “a replacement program code” in the claim) and its checksum information (corresponding to “reference information” in the claim) are stored in the memory 22, 56 in Fig. 1 of HUH (corresponding to “a reference memory” in the claim), with reference to column 3, lines 53-60 of HUH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824